Citation Nr: 0413618	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  03-27 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of head trauma to include dementia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1954 to February 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.


FINDINGS OF FACT

The veteran's residuals of head trauma are manifested by 
subjective complaints of dull and achy headaches occurring 
three times per week lasting two hours, deterioration of 
intellectual functioning and memory, and objective findings 
of mild dementia, with mildly impaired executive functions, 
and X-ray findings of mild deep white matter changes.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for residuals of head trauma to include dementia have 
not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8045 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, VA satisfied these duties to the veteran in a VCAA 
letter dated in November 2001.  The letter predated the June 
2002 rating determination.  See Pelegrini v. Principi, 17 
Vet. App. 412 (2004).  The RO also generally advised him to 
submit any evidence in support of his claim which he had in 
his possession, and that they would assist him in obtaining 
any evidence he was not able to obtain on his own.  Id.; but 
see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file, as are his outpatient treatment records from the VA 
Medical Center (VAMC) in San Diego, California.  There is no 
indication of relevant, outstanding records.  38 U.S.C.A. § 
5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2003).  

The veteran was afforded VA examinations in February and 
March 2002.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2003).  The examination reports obtained are 
thorough and contain sufficient information to decide the 
issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  Thus, the Board finds that further examinations are 
not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

I.  Factual Background

The veteran claimed service connection for residuals of head 
trauma due to participation in boxing during service.  In a 
June 2002 rating decision, service connection was granted for 
mild dementia, and a 10 percent disability rating was 
assigned.

Service medical records reflect that the veteran participated 
in boxing on several occasions during service.

At a VA examination in February 2002, the veteran stated that 
after separation from service he was employed as a mail 
clerk.  He complained that his memory had worsened, he was 
unable to concentrate as well, and that he incurred "dull 
and achy" headaches approximately three times a week lasting 
for approximately two hours.  He claimed that he never had 
"limited duty" due to these problems, and they were 
"simply part of his life."  He did not treat with any 
medications and denied nausea, prodrome or muscle spasm.  At 
home, he continued "to get on without doing anything 
different about his headaches, without taking any time off or 
getting in a quiet place."  He claimed that his intellectual 
functioning was deteriorating and his memory had worsened.  
He could not remember things he wanted to do daily, and felt 
he could not do addition and subtraction as he could in the 
past.

On physical examination, the veteran appeared alert, oriented 
and cooperative to person, place and time.  He could not 
remember three objects given to him after ten minutes, could 
not do serial subtractions and could only remember Presidents 
as far back as President Clinton.  The examiner diagnosed 
post pugilist syndrome with mild dementia.  On X-ray 
examination, the brain parenchyma was unremarkable with the 
exception of minimal deep white matter changes without focal 
lesions.  There was mild volume loss consistent with the 
veteran's age.  The examiner's impression was that the deep 
white matter changes could be due to chronic ischemic injury, 
and were mild.

In March 2002, the veteran underwent a VA neuropsychological 
evaluation.  He reported a memory decline following his 
boxing experience in service.  Multiple psychiatric problems 
were noted, and he was undergoing anxiety treatment at the 
time of the examination.  During service, the veteran 
experienced a loss of consciousness in the boxing ring that 
lasted approximately 8 seconds, however, he received no 
medical follow-up.  He reported that as a result of his 
concussion, he experienced a decline in his memory and had 
concentration difficulties.  He reported having difficulty 
completing tasks, remembering conversations, appointments, 
and misplacing things.  He began having headaches in service 
after boxing, and continued having headaches on a nightly 
basis.  The examiner noted the veteran's prior contention 
that he had headaches three times a week lasting for 
approximately two hours.  The veteran reported that in 
addition to losing consciousness in service due to boxing, he 
experienced several more concussions while playing football, 
and as a result of several street fights.  None of his 
experiences required hospitalization and he was able to walk 
away.  His psychiatric history included a phobia disorder in 
1996, panic disorder in 1999, and treatment for a generalized 
anxiety disorder since 1999.  He claimed that his psychiatric 
history began in the late 1970's.  The veteran reported that 
during service he worked as a clerk, and post-service was 
employed as a masonry apprentice and spent the majority of 
his life as a salesman.  He stated that he "decided to 
retire about 10 years ago and now spends time with friends 
and enjoys reading."  

The examiner observed that that veteran was fully oriented 
and able to discuss current events in good detail.  He was 
able to name three of the last ten United States President 
spontaneously, and six additional Presidents with cues.  
Several tests were performed.  His estimated premorbid verbal 
intellectual functioning was within the average range based 
on the Wide Range Achievement Test-Third Edition (WRAT-III).  
His additional neuropsychological test performances ranged 
from very superior to moderately impaired.  Low average 
scores were demonstrated on measures of auditory attention, 
semantic fluency, speeded number sequencing, and delayed 
recognition of words from a list.  In contrast to his intact 
performances, he scored within the mildly impaired range on 
tests of complex visuomotor sequencing, switching accuracy on 
a verbal fluency task, and immediate recall of information 
from stories.  He had a mild to moderate impaired range on 
measures of letter fluency, visual discrimination, and 
delayed recall of a word list.  Moderate impairment was 
observed on tests of confrontation naming, and overall list-
learning.  With regard to emotional functioning, on a measure 
of self-reported depressive symptoms were suggestive of a 
mild level of symptoms.  He endorsed items suggestive of 
feelings of personal failure, guilt and irritability.  He 
also reported increased fatigue, lowered energy level, poor 
concentration, and difficulty making decisions.  He denied 
suicidal ideation.  He performed within normal limits on a 
number of tests of cognitive functioning including measures 
of single word reading, basic auditory attention, visual 
scanning/attention, most visuospatial and visuomotor skills, 
and novel problem solving.  With regard to memory 
performances, he obtained intact delayed recall of verbal and 
visual material, but displayed slow initial acquisition on a 
list-learning task and mild retrieval difficulties.  He 
appeared to have comparably more difficulty learning and 
recalling material that was somewhat less structured.  Other 
cognitive difficulties included naming and letter fluency, as 
well as some mild executive dysfunction as evidenced by poor 
switching on both visuomotor and verbal tasks, and apparent 
weakness with tasks requiring complex attentional skills.  
The examiner opined that while the veteran's mildly impaired 
executive functions (e.g., switching, complex attention, 
inefficient verbal learning) would not be inconsistent with 
the possible effects of repeated concussions, a number of 
findings (e.g., naming, letter fluency, inefficient verbal 
learning) could be at least partly due to English not being 
his primary language.  Additional factors that may have 
contributed to his profile of scores included his psychiatric 
status, risks for cerebrovascular disease, and a possible 
visual field deficit.  The examiner stated that the veteran 
reported a mild level of depressive symptoms, and recommended 
that he be monitored to detect a potential increase in 
severity of his affective symptoms.  His performance on 
testing suggested that he could benefit from repetition of 
verbal material.  Given some difficulty retrieving 
information he had previously learned, prompts and cues could 
help him learn and recall more information.  He could also 
benefit from training in and habitual use of mnemonic devices 
such as a daily planner or watch with a reminder alarm to 
help him organize and remember important appointments and 
events.  Finally, he should minimize environmental 
distractors that would compete for his limited attentional 
resources.

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2003).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2003).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2003).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2003).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2003).  The 
U.S. Court of Appeals for Veterans' Claims (Court) has 
emphasized that a claimant may not be compensated twice for 
the same symptomatology as such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994); 38 C.F.R. § 4.25 (2003).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

The Court also determined, however, that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Under 38 C.F.R. § 4.124a, Diagnostic Code 8045, for brain 
disease due to trauma, purely neurological disability, such 
as hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g. 8045-
8207).  For purely subjective complaints such as headaches, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under Diagnostic 
Code 9304.  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.

III.  Analysis

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against a 
rating in excess of 10 percent for residuals of head trauma 
to include dementia.  

At the February 2002 VA examination, the veteran reported 
subjective complaints of dull and achy headaches occurring 
three times a week lasting for two hours.  He also reported 
problems with his memory and intellectual functioning.  Post-
pugilist syndrome with mild dementia was diagnosed.  An X-ray 
examination reflected minimal deep white matter changes 
without focal lesions.  The examiner opined that these 
changes could be due to chronic ischemic injury, and were 
only mild.

At the March 2002 neuropsychological evaluation, while the 
veteran exhibited mildly impaired executive functions which 
could constitute possible effects of multiple concussions, 
this could also be due in part to English not being his 
primary language.  Although he reported a mild level of 
current depressive symptoms, the veteran reported an 
extensive psychiatric history including treatment for a 
phobia disorder, panic disorder, and generalized anxiety 
disorder.  The examiner also noted that in addition to his 
psychiatric history, the veteran's risk for cerebrovascular 
disease and a possible visual field deficit were contributing 
factors to the veteran's scores.

The only symptoms recognized in this case were dull and achy 
headaches, memory problems, and mildly impaired executive 
functions.  Moreover, there has been no diagnosis of multi-
infarct dementia associated with brain trauma in the 
veteran's record.  As such, there is no basis for assignment 
of a schedular rating in excess of 10 percent for the 
veteran's mild dementia.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's mild dementia has resulted in marked interference 
with earning capacity or employment beyond that interference 
contemplated by the assigned evaluation, or has necessitated 
frequent periods of hospitalization.  At the February 2002 VA 
examination, the veteran reported that he did not treat with 
any medications, and continued "to get on without doing 
anything different about his headaches, without taking 
anytime off or getting in a quiet place."  Moreover, at the 
March 2002 VA neuropsychological examination, the veteran 
reported that he had retired 10 years prior on his own 
volition and reported spending time with friends and enjoyed 
reading.  Consequently, an extra-schedular rating is not 
warranted.

Overall, residuals of head trauma to include dementia more 
nearly approximates the rating criteria for a 10 percent 
evaluation pursuant to Diagnostic Code 8045.  Thus, the 
veteran's claim for an evaluation in excess of 10 percent for 
mild dementia is denied.  

In summary, for the reasons and bases expressed above, the 
Board has concluded that a rating in excess of 10 percent is 
not warranted for residuals of head trauma to include 
dementia for the entire period of the appeal.  Accordingly, 
the benefit sought on appeal is denied.


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of head trauma to include dementia is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



